    Case 1:21-cv-00769-RP-JES-JVB Document 10-2 Filed 09/13/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

  ROLAND GUTIERREZ; SARAH                              §
  ECKHARDT; and the TEJANO                             §
  DEMOCRATS,                                           §
                                                       §
         Plaintiffs,                                   §
                                                       §                   CIVIL ACTION NO.
                          v.                           §       __1:21-CV- 00769- RP-JES-JVB
                                                       §     Complaint for Declaratory Judgment
  GREG ABBOTT, Governor of the State of                §                    and Injunctive Relief
  Texas sued in his official capacity; and, JOSE       §
  A. ESPARZA, Deputy Secretary of State of             §
  Texas and acting Secretary of State of Texas         §
  sued in his official capacity.                       §
                                                       §
         Defendants.                                   §


                               Proposed Order for Preliminary Injunction


         This matter having come before the Court pursuant to Fed. R. Civ. Proc. 65(b) on the

application of Plaintiffs for a preliminary injunction and upon consideration of the motion,

complaint, and evidence submitted in this matter, including Plaintiffs’ complaint, this Court hereby

finds:

   1) Plaintiff’s application for preliminary injunction satisfied the cumulative burden of proving

         each of the four elements for a preliminary injunction.

   2) There is a substantial likelihood that Plaintiffs will prevail on the merits of their claims

         because the current districts for the Texas house and Texas senate are unconstitutionally

         malapportioned, but the Texas Legislature is barred from considering legislative

         apportionment at this time by operation of the Texas Constitution. .




                                                   1
    Case 1:21-cv-00769-RP-JES-JVB Document 10-2 Filed 09/13/21 Page 2 of 2




   3) If the Preliminary Injunction is not granted, then the Plaintiffs will suffer the irreparable

       injury of facing voting and residing in malapportioned districts in violation of the “one

       person, one vote” principle of the 14th Amendment.

   4) The balance of harms favors the Plaintiffs, because the Plaintiffs are voters in

       constitutionally overpopulated districts, and there is no current legal plan to ameliorate this

       constitutional injury.

   5) The public interest requires ensuring that voters reside in constitutionally permissible

       districts.

   Accordingly, it is hereby ORDERED that Defendants and all their respective officers, agents,

servants, employees, attorneys, and persons acting in concert of participation with them are

enjoined from using the current malapportioned districts for the Texas House and Texas Senate.

   In addition, the Defendants and Plaintiffs are ordered to present alternate interim maps for use

during the 2022 election cycle that comply with state and federal law for this Court’s consideration

by October 4, 2021.

IT IS SO ORDERED.

DATED this ___________ day of ______________________, 2021at __:___ AM/PM.



_______________________________
Jerry E. Smith
U.S. Circuit Judge

____________________________
Robert Pitman
U.S. District Judge

___________________________
Jeffrey V. Brown
U.S. District Judge
                                                 2
